Carlin, J.
Upon the foregoing papers this motion by plaintiff for leave to serve an amended notice of intention to sue on the ground that in the notice heretofore served on December 26, 1944, the number of the trolley car was mistakenly stated as 5060 whereas the true number was 6050; sufficient appears in the moving papers to explain this mistake. In the court’s opinion subdivision 6 of section 50-e  of the General Municipal Law (as added by L. 1945, ch. 694  ) authorizes an order to effect *1013the amendment sought; the statute is remedial “ to rectify the frequent and often gross injustices by which defects in form have prevented consideration of claims against municipal corporations on their merits.” (Tenth Annual Report of N. Y. Judicial Council, 1944, p. 44; see, also, Eleventh Annual Report of N. Y. Judicial Council, 1945, p. 51.) Certainly the defendant cannot argue, nor does it, that the amendment sought will prejudice it, in the least.
Motion in all respects granted; the amended- notice of intention to sue and the amended complaint setting forth the trolley car number as 6050 instead of 5060 to be served within six days after publication hereof in the New York Law Journal.